Per Curiam.
This suit was brought by a husband and wife to recover compensation for alleged criminal assaults attempted to be made by the defendant upon the body of the female plaintiff on several different occasions. The trial resulted in a verdict in favor of Mrs. Eckert, the jury awarding nothing to the husband.
The principal reason specified for making this rule abso-lute is that it is contrary to the weight of the evidence. Our examination of the proofs sent up with the rule to show cause not only satisfies us that this is so, but that the verdict is in the face of the overwhelming weight of the testimony. Eor this reason we conclude that it should be set aside, notwithstanding the fact that the record of the cause shows that this verdict was rendered upon a second trial of the issue.
The rule to show cause will be made absolute.